07/05/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                  DA 22-0064
                             ____________________

MONTANA ENVIRONMENTAL INFORMATION CENTER and SIERRA
CLUB,

      Plaintiffs and Appellees,

      v.

MONTANA, DEPARTMENT
OF ENVIRONMENTAL QUALITY,

      Respondent and Appellants
and

MONTANA BOARD OF ENVIRONMENTAL REVIEW, WESTERN ENERGY
CO., NATURAL RESOURCE PARTNERS L.P., INTERNATIONAL UNION OF
OPERATING ENGINEERS, LOCAL 400, and NORTHERN CHEYENNE COAL
MINERS ASSOCIATION,

      Respondents

and

MONTANA BOARD OF ENVIRONMENTAL REVIEW

      Respondent and Appellant




                 ORDER GRANTING EXTENSION OF TIME
                      TO FILE OPENING BRIEFS
      Upon consideration of Respondent/Appellant Montana Department of

Environmental Quality (“DEQ”) and Respondent/Appellant Westmoreland

Rosebud Mining, LLC, et al. (“Westmoreland”) (collectively, “Joint Movants”)

unopposed motion for a 30-day extension of time, and good cause appearing, Joint

Movants are granted an extension of time to and including August 10, 2022, within

which to prepare, serve, and file their opening briefs. Respondent/Appellant

Montana Board of Environmental Review’s (“BER”) opening brief is also due

August 10, 2022.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                              July 5 2022